

115 HCON 42 IH: Expressing the sense of Congress that the Supreme Court misinterpreted the First Amendment to the Constitution in the case of Buckley v. Valeo.
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 42IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Ms. Kaptur (for herself, Mr. Gene Green of Texas, Ms. Norton, Mr. Sean Patrick Maloney of New York, Mr. Conyers, Mr. Higgins of New York, Ms. Schakowsky, Mr. DeFazio, Mr. Soto, Mr. Blumenauer, Ms. Slaughter, and Mr. Raskin) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONExpressing the sense of Congress that the Supreme Court misinterpreted the First Amendment to the
			 Constitution in the case of Buckley v. Valeo.
	
 That it is the sense of Congress that the Supreme Court misinterpreted the First Amendment to the Constitution in its decision in the 1976 case of Buckley v. Valeo because—
 (1)the decision failed to recognize that the unlimited spending of large amounts of money on elections has a corrosive effect on the electoral process not simply because of direct transactions between those who give large amounts of money and candidates and elected officials but because the presence of unlimited amounts of money corrupts the process on a more fundamental level; and
 (2)the decision failed to recognize other legitimate State interests which justify limiting money in campaigns, including the need to preserve the integrity of our republican form of government, restore public confidence in government, and ensure all citizens a more equal opportunity to participate in the political process.
			